DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 	Claims 3-6, 8, 13, 14, 17-22, 25-29, 31-37, 40-43, and 46-58 have been cancelled.  Claims 15, 16, 44, and 45 have been withdrawn.  Claims 1, 9, 10, 15, 23, 24, 38, and 39 have been amended.  Claims 59 and 60 are new.
	Claims 1, 2, 7, 9-12, 23, 24, 30, 38, 39, 59, and 60 are under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 7, 9-12, 23, 24, 30, 38, 39, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. (Hepatology, 2008, 48: 109-118), in view of each Wang et al. (J. Control. Rel., 2013, 166: 106-114; Wang1), Black (Biochimie, 2007, 89: 1464-1473), Breitkopf et al. (Alcohol. Clin. Exp. Res., 2005, 29: 121S-131S), Miranda et al. (FASEB J., 1 April 2015, 29, 558.12; Abstract), Cheng et al. (Mol. Pharm., 2009, 6: 772-779), and Wang et al. (Radiation Res., 2013, 179: 69-75; Wang2).
Uno et al. teach that TGF[Symbol font/0x62] plays a central role in the development of NASH by activating hepatic fibrosis; Uno et al. teach administering tranilast to animal models of NASH, wherein tranilast administration suppresses TGF[Symbol font/0x62] expression and prevents the development of hepatic fibrosis in these animals (see Abstract; paragraph bridging p. 109 and 110; paragraph bridging p. 112 and 113; p. 117, column 2, last paragraph).   
While Uno et al. do not teach a nucleic acid inhibitor (claim 1), Cheng et al. teach that anti-TGF[Symbol font/0x62] siRNAs could be used to treat liver fibrosis (see Abstract; p. 779, column 2, last paragraph).  Thus, replacing tranilast with an anti-TGF[Symbol font/0x62] siRNA would have been obvious to one of skill in the art to achieve the predictable result of preventing fibrosis.
Uno et al. and Cheng et al. teach inhibiting TGF[Symbol font/0x62] and not TAZ (claims 1 and 24).  However, inhibiting TAZ is suggested by the prior art.  For example, Breitkopf et al. teach that, since many of the TGF[Symbol font/0x62]1 profibrotic events involve Smad3, inhibiting Smad3 activity will increase specificity of therapeutic approaches toward profibrogenic signaling and prevent the occurrence of unwanted consequences arising from inhibiting TGF[Symbol font/0x62] (see p. 125S, column 2, second full paragraph; p. 128S, paragraph bridging columns 1 and 2; p. 129S, column 1).  Wang1 teaches that the apoptotic hepatocytes in the damaged liver produce Ihh, wherein Ihh promotes activation of the hepatic stellate cells (HSCs) leading to fibrosis (p. 69, column 2, second paragraph; p. 70, column 2, last paragraph; p. 72).  Black et al. teach that apoptosis in hepatocyte is mediated by the TGF[Symbol font/0x62]1-Smad3 pathway (see Abstract; p. 1472).  Miranda et al. teach that TAZ expression is necessary to retain Smad3 within the nucleus for TGF[Symbol font/0x62] signaling and that TAZ is a regulatory mechanism with potential key roles in the pathogenesis of organ fibrosis (see Abstract).  Since Black et al. teach that apoptosis in hepatocyte is mediated by the TGF[Symbol font/0x62]1-Smad3 pathway and since Miranda et al. teach that TAZ expression is necessary to retain Smad3 within the nucleus for TGF[Symbol font/0x62] signaling, one of skill in the art would have reasonably concluded that hepatocytes express TAZ.  One of skill in the art would have reasonably expected that inhibiting TAZ activity in hepatocytes by using an anti-TAZ siRNA would inhibit TGF[Symbol font/0x62]1-Smad3 profibrotic events leading to hepatocyte apoptosis and HSCs activation.  Since core-shell nanoparticles functionalized with N-acetylgalactosamine were used in the prior art to deliver siRNAs to hepatocytes (see Wang2, Abstract; p. 107, column 1, last paragraph; p. 112, column 2, last paragraph), one of skill in the art would have found obvious to use these nanoparticles to administer the anti-TAZ siRNA to the NASH animal models taught by Uno et al. with the reasonable expectation that doing so would specifically deliver the anti-TAZ siRNA to hepatocytes to inhibit TGF[Symbol font/0x62]1 profibrogenic signaling and prevent the development of hepatic fibrosis (claims 1, 2, 9, 11, 12, 23, 24, 38, 59, and 60).  
While Wang1, Black et al., Breitkopf et al., Miranda et al., Cheng et al., and Wang2 do not specifically teach that the siRNAs are set forth by the SEQ ID NOs: recited in claims 10 and 39, it is noted that there is no evidence of record that using any of the recited siRNAs leads to unexpected results.  One of skill in the art would have found obvious to design and screen several siRNAs targeting different regions of the TAZ gene and select the most potent siRNAs, as doing so was routine in the prior art (see Cheng et al., p. 773, column 2, last paragraph).  Furthermore, as evidenced by the Sequence Alignment of record, SEQ ID NO: 61 was used in the prior art to inhibit TAZ and thus, one of skill in the art would have found obvious to include this sequence in the screen.
Since Wang1 teaches that the Ihh released by the apoptotic hepatocyte is fibrogenic, one of skill in the art would have found obvious to further add an Ihh inhibitor (claims 7 and 30) with the reasonable expectation that doing so would result in a composition suitable to treat NASH.
MPEP 2144.06 [R-6] I states:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
4.	The arguments addressing the references individually are not found persuasive because none of the references has to teach every claim limitation.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the combined teachings of Uno et al., Wang et al., Black et al., Breitkopf et al., and Miranda et al. suggest selecting TAZ.  
For these reasons, the argument that there is no teaching or suggestion in Uno to search for alternative targets for treating NASH is not found persuasive. 
The argument regarding inhibiting all three main NASH characteristics is not new and was previously addressed.

The argument that the examiner ignored the key teachings in the cited prior art that would lead away from selecting Smad3 is not found persuasive.  Just because Uno was published three years after Breitkopf is not evidence that targeting Smad3 would not have been obvious.  There is nothing in Uno teaching against choosing Smad3 as target.  

The applicant argues that, by reading Miranda, one of skill in the art would understand that: (1) Smad3 does not play a role in TGF[Symbol font/0x62]-induced TAZ upregulation; (2) inhibiting TAZ would have no effect in suppressing TGF[Symbol font/0x62] expression for the purpose of counteracting its profibrotic effects; and (3) whether TGF[Symbol font/0x62] also upregulates TAZ in liver cells.
These arguments are not material to the rejection.  The rejection does not state that Smad3 plays a role in TGF[Symbol font/0x62]-induced TAZ upregulation nor does the rejection state that inhibiting TAZ would suppress TGF[Symbol font/0x62] expression or that TGF[Symbol font/0x62] upregulates TAZ in cells.  The rejection is based on inhibiting TAZ to inhibit Smad3 activity and thus, the profibrotic effect of TGF[Symbol font/0x62].

The applicant argues that the combination of the cited references fails to teach that TAZ inhibition leads to Smad3 inhibition, which in turn leads to the inhibition of TGF[Symbol font/0x62]-mediated fibrosis. 
This is not found persuasive for the reasons set forth in the rejection.

The applicant argues that TAZ reduced inflammation, fibrosis, and cell death; however, TAZ does not affect steatosis which is unexpected because the cited references do not provide any information that would lead one of skill in the art to expect this.  
This is not found persuasive.  The cited prior art teaches preventing NASH, as claimed.  While it could transition to NASH, steatosis is not NASH.  It was common knowledge in the prior art that steatosis is characterized by the deposition of lipid droplets into the hepatocyte cytoplasm and that NASH is distinguished from steatosis by the presence of hepatocyte death, inflammation, and fibrosis (Wang, Lipids in Health and Disease, 2013, 12: 1-8, see Abstract; p. 1, paragraph bridging columns 1 and 2).  Since the prior art teaches that TAZ activity is directly correlated with hepatocyte death, inflammation, and fibrosis, one of skill in the art would have reasonably expected that inhibiting TAZ activity in hepatocytes would prevent hepatocyte death, inflammation, and fibrosis (transition to NASH), without an effect on steatosis itself.   
	And even assuming that no effect on steatosis would have been unexpected, the applicant did not demonstrate that not affecting steatosis is associated with any practical advantage.  MPEP 716.02(a) states:
Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, AND that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) 

In re Klosak states:
Whether this difference was “striking” depends, not alone on the numerical ratio of the quantified value of the property being compared, but on the significance of that difference. In this case, there has been no showing that either of the asserted differences between appellants’ foams and the prior art foams is of any practical advantage, and appellants’ attempt to rebut prima facie obviousness by the method sanctioned in In re Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (1963), therefore fails. 
In re Klosak, 455 F.2d 1077, 173 USPQ 14 (CCPA 1972).


	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang (Lipids in Health and Disease, 2013, 12: 1-8) was cited in response to the argument of unexpected results, specifically, that TAZ inhibitors do not affect steatosis.  The references provide evidence that this was reasonably expected from the teachings in the prior art.

6.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633